 1   CUTTER LAW PC
     C. Brooks Cutter (121407)
 2   bcutter@cutterlaw.com                       NOTE: CHANGES MADE BY THE COURT
     John R. Parker, Jr. (257761)
 3   jparker@cutterlaw.com
     401 West Avenue
 4   Sacramento, CA 95864
     Tel: (916) 290-9400
 5   Fax: (916) 669-4499
 6   GRANT & EISENHOFER P.A.              THOMAS & SOLOMON LLP
     Daniel L. Berger (Pro Hac Vice)      J. Nelson Thomas (Pro Hac Vice)
 7   dberger@gelaw.com                    nthomas@theemploymentattorneys.com
     Kyle J. McGee (Pro Hac Vice)         Jonathan W. Ferris (Pro Hac Vice)
 8   kmcgee@gelaw.com                     jferris@theemploymentattorneys.com
     Laina M. Herbert (Pro Hac Vice)      Michael J. Lingle (Pro Hac Vice)
 9   lherbert@gelaw.com                   mlingle@theemploymentattorneys.com
     123 Justison Street                  Annette M. Gifford (270777)
10   Wilmington, DE 19801                 amgifford@gelaw.com
     Tel: (302) 622-7000                  693 East Avenue
11   Fax: (302) 622-7100                  Rochester, NY 14607
                                          Tel: (585) 272-0540
12                                        Fax: (585) 272-0574
13   Attorneys for Plaintiff-Relator Malou Tutanes-Luster
14
     WEINER BRODSKY KIDER PC                     MEDLIN & HARGRAVE, PC
15   Mitchel H. Kider (116479)                   Joshua A. Rosenthal (190284)
     kider@thewbkfirm.com                        jrosenthal@mhlawcorp.com
16   Joel A. Schiffman (90138)                   3562 Round Barn Circle, Suite 212
     schiffman@thewbkfirm.com                    Santa Rosa, CA 95403
17   Timothy P. Ofak (Pro Hac Vice)              Tel: (707) 570-2200
     ofak@thewbkfirm.com                         Fax: (510) 832-2945
18   Lindsay L. Buchanan (Pro Hac Vice)
     buchanan@thewbkfirm.com
19   1300 19th Street, NW Fifth Floor
     Washington, DC 20036
20   Tel: (202) 628-2000
     Fax: (202) 628-2011
21
     Attorneys for Defendant Broker Solutions, Inc.
22   d/b/a New American Funding
23

24

25
                                    NOTE: CHANGES MADE BY THE COURT
26

27

28

                                            1
 1                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF  CALIFORNIA
                                          NOTE: CHANGES MADE BY THE COURT
 2

 3
      UNITED STATES OF AMERICA, ex                   DISCOVERY STIPULATION
      rel. MALOU TUTANES-LUSTER,
 4                                                CASE NO. 2:19-CV-01630-PSG-JPR
                      Plaintiff-Relator,
 5
          vs.                                       STIPULATED PROTECTIVE
 6    BROKER SOLUTIONS, INC. d/b/a                          ORDER
 7    NEW AMERICAN FUNDING,
 8                    Defendant.
                                                  Magistrate Judge: Hon. Jean P.
 9                                                Rosenbluth
10                                                Courtroom 690

11                                                Amended Complaint Filed: April 15,
12                                                2019

13                      I.     PURPOSES AND LIMITATIONS
14         1.     Relator Malou Tutanes-Luster (“Relator”) and Defendant Broker
15   Solutions, Inc. d/b/a New American Funding (“NAF”) are parties to the above-
16   captioned litigation (the “Action”) and recognize that discovery and discovery
17   activity in this Action may involve confidential, proprietary, or private information
18   for which the parties believe special protection from public disclosure and from
19   use for any purpose other than prosecuting this litigation may be warranted.
20   Information that may warrant protection from public disclosure includes, but is not
21   limited to: non-public, confidential, proprietary, or commercially-sensitive
22   information; non-public personally identifiable financial information relating to
23   borrowers and/or consumers (such as individuals’ Social Security numbers, credit
24   card and bank account numbers); and/or documents or data which may constitute
25   “consumer reports,” as that term is defined in the Fair Credit Reporting Act, 15
26   U.S.C. §§ 1681 et seq.; as well as information or tangible things that qualify for
27   protection under Federal Rule of Civil Procedure 26(c).
28

                                              2
 1         2.     Accordingly, the parties hereby stipulate to and petition the court to
 2                                                NOTE: CHANGES MADE BY THE COURT
     enter the following Stipulated Protective Order.
 3         3.     The parties acknowledge that this Order does not confer blanket
 4   protections on all disclosures or responses to discovery and that the protection it
 5   affords from public disclosure and use extends only to the limited information or
 6   items that are entitled to confidential treatment under the applicable legal
 7   principles and this Order. The parties acknowledge that Civil Local Rule 79-5 sets
 8   forth the procedures that must be followed and the standards that will be applied
 9   when a party seeks permission from the court to file material under seal.
10                                 II.   DEFINITIONS
11         4.     Confidential Information: When used in this Order, the term
12   “Confidential Information” means non-public, confidential, proprietary, or
13   commercially-sensitive information; non-public personally identifiable financial
14   information relating to borrowers and/or consumers (such as individuals’ Social
15   Security numbers, credit card and bank account numbers); and/or documents or
16   data which may constitute “consumer reports,” as that term is defined in the Fair
17   Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.; as well as information or tangible
18   things that qualify for protection under Federal Rule of Civil Procedure 26(c).
19         5.     Challenging Party:     a Party or Non-Party that challenges the
20   designation of information or items under this Order.
21         6.     Designating Party: a Party or Non-Party that designates information
22   or items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24         7.     Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery in this matter, including oral
28   testimony.
                                              3
 1         8.     Document. When used in this Order, the term “document” means all
 2                                            NOTE: CHANGES
     writings, drawings, graphs, charts, recordings,        MADE BY
                                                      computer      THE COURT
                                                                  disks  and tapes,
 3   electronically stored information, audiotapes, videotapes, and any other documents
 4   as defined in Rule 34 of the Federal Rules of Civil Procedure.
 5         9.     Expert: a person with specialized knowledge or experience in a
 6   matter pertinent to the litigation who has been retained by a Party or its counsel to
 7   serve as an expert witness or as a consultant in this Action.
 8         10.    Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this action.
10         11.    Professional Vendors:     persons or entities that provide litigation
11   support services (e.g., electronic discovery hosting, photocopying, videotaping,
12   translating, preparing exhibits or demonstrations, and organizing, storing, or
13   retrieving data in any form or medium) and their employees and subcontractors.
14         12.    Receiving Party: a Party that receives a Document, Disclosures or
15   Discovery Material from a Producing Party.
16                         III.   SCOPE AND EXCLUSIONS
17         13.    The protections conferred by this Stipulation and Order cover not only
18   Confidential Information (as defined above), but also: (a) any information copied
19   or extracted from Confidential Information; (b) all copies, excerpts, summaries, or
20   compilations of Confidential Information; and (c) any testimony, conversations, or
21   presentations by Parties or their Counsel that reveal Confidential Information.
22         14.    Exclusions. Confidential Information shall not include: (a) any
23   information that is properly in the public domain at the time of disclosure or
24   thereafter comes into the public domain (other than by breach of this Order or any
25   other confidentiality agreement or obligation); or (b) any information which is
26   disclosed to any party in good faith by a third-party not affiliated with or employed
27   by any party, who has the legal right to make such disclosure.
28

                                              4
 1         15.    In the event that any Confidential Information is used in open court
 2                                                NOTE:
     during any court proceeding or filed as a trial    CHANGES
                                                     exhibit, theMADE BY THE COURT
                                                                   material  shall lose its
 3   confidential status and become part of the public record, unless the Producing Party
 4   seeking to use the Confidential Information applies for and obtains an order from
 5   this Court specifically maintaining the confidential status of the particular material.
 6   Prior to any court proceeding in which Confidential Information is to be used,
 7   counsel shall confer in good faith on such procedures that may be necessary or
 8   advisable to protect the confidentiality of any such Discovery Material. This
 9   paragraph does not modify the requirements set forth in Section VI of this
10   Protective Order.
11                       IV.   DURATION AND TERMINATION
12         16.    Even after final disposition of this Action, the confidentiality
13   obligations imposed by this Order shall remain in effect until a Designating Party
14   agrees otherwise in writing or a court order otherwise directs. Within sixty (60)
15   days after the final termination of this litigation by settlement or exhaustion of all
16   appeals, all persons having received Confidential Information shall either:
17   (a) make a good-faith and reasonable effort to return such materials and all copies
18   thereof (including summaries, excerpts, and derivative works) to counsel for the
19   Producing Party; or (b) make a good-faith and reasonable effort to destroy all such
20   Confidential Information, and upon request certify to that fact in writing to counsel
21   for the Producing Party. Notwithstanding anything to the contrary, counsel of
22   record for the parties may retain copies of documents constituting work product,
23   copies of pleadings, motion papers, discovery responses, deposition transcripts and
24   deposition and trial exhibits. This Stipulation and Order shall not be interpreted in
25   a manner that would violate any applicable canons of ethics or codes of
26   professional responsibility.
27

28

                                               5
 1                      V.     CONFIDENTIAL INFORMATION
 2         17.                                      NOTE: CHANGES
                   Counsel for any party, or any third-party      MADE BY
                                                             to whom      THE COURTrequests
                                                                       discovery
 3   are issued in this matter, may designate material produced in the course of
 4   discovery as “Confidential” only if counsel determines, in good faith, that such
 5   material meets the definition of Confidential Information, as defined in Section II-
 6   4 herein.
 7         18.     Information and documents may be designated as “Confidential” by
 8   writing, typing or stamping “CONFIDENTIAL” on the face of any materials upon
 9   their initial production to the Receiving Party. Alternatively, the Producing Party
10   may designate materials as “Confidential” by written notice to opposing counsel
11   by setting forth a description of all materials to be designated as
12   “CONFIDENTIAL,” where stamping the term “CONFIDENTIAL” is impractical
13   or not possible.
14         19.     Unless otherwise ordered by the Court, or otherwise provided for
15   herein, any Confidential Information will be held and used by the Receiving Party
16   solely for use in connection with this Action.
17         20.     Confidential Information shall be held in confidence and shall not be
18   disclosed in any manner, in any form, to any person, entity, or judicial tribunal
19   other than:
20                 a.    This Court or a court with appellate jurisdiction;
21                 b.    Counsel for the parties retained in or working on this Action,
22                       including co-counsel and in-house counsel;
23                 c.    Agents of such counsel;
24                 d.    The parties in this action and their employees, to the extent
25                       deemed necessary by counsel for that party for the prosecution,
26                       defense, or settlement of this Action;
27                 e.    Deponents and their counsel during depositions;
28

                                               6
 1                f.     Witnesses or prospective witnesses and their counsel in this
 2                       Action;                    NOTE: CHANGES MADE BY THE COURT

 3                g.     Stenographic reporters engaged in such proceedings as are
 4                       necessarily incident to the preparation or trial of this Action;
 5                h.     Experts and consultants, as defined in Section II-9 of this
 6                       Order;
 7                i.     Professional Vendors, as defined in Section II-11 of this Order;
 8                j.     The United States Government, to the extent deemed necessary
 9                       by counsel for a party for the prosecution, defense, or
10                       settlement of this Action pursuant to 31 U.S.C. 3730;
11                k.     Any arbitrator, mediator, or case evaluator; and
12                l.     By order of any Court of competent jurisdiction.
13         21.    If any Confidential Information is filed with the Court, or attached to
14   any papers filed with the Court, or quoted in a pleading filed with the Court, the
15   Confidential Information shall be marked “CONFIDENTIAL” under this Order,
16   and shall be filed under seal, consistent with the procedures and standards set forth
17   in Civil Local Rule 79-5.
18         22.    If Confidential Information contained in a Document, Disclosure, or
19   Discovery Material is used during a deposition of a witness in this action, the
20   Confidential Information shall be marked “CONFIDENTIAL” and the portion of
21   the record or transcript in which Confidential Information is recited or made an
22   exhibit thereto shall be deemed Confidential Information under this Order.
23         23.    In the case of depositions or other pre-trial testimony, counsel for the
24   parties shall: (a) note for the record at the time of the deposition or other pre-trial
25   testimony, those portions of the testimony being preserved upon the record which
26   said counsel believes in good-faith should be designated as “CONFIDENTIAL,”
27   or (b) by written notice, sent to all parties within fourteen (14) business days of
28   receipt of the final transcript of the deposition or other pre-trial testimony stating
                                               7
 1   that the entire deposition transcript or pre-trial testimony, or part thereof, is so
 2   designated.                                   NOTE: CHANGES MADE BY THE COURT

 3         24.     Inadvertent Failures to Designate. The inadvertent or unintentional
 4   disclosure by any Party or Third-Party of Confidential Information that was not so
 5   designated at the time of disclosure shall not be deemed a waiver in whole or in
 6   part of the Producing Party's claim of confidentiality, either as to the specific
 7   information disclosed or as to any other information relating thereto or on the same
 8   or related subject matter, provided that the party that inadvertently disclosed
 9   Confidential Information notifies the Receiving Party in writing promptly after
10   discovering the inadvertent or unintentional disclosure. Good-faith disclosure of
11   such Confidential Information prior to receipt of such notice shall not be deemed
12   a violation of this Stipulation and Order. However, once a Receiving Party is given
13   notice by the Producing Party of the designated Confidential nature of such
14   undesignated material, the Receiving Party shall make all reasonable efforts to
15   obtain the return of such undesignated material from all parties who received such
16   information, but who are not entitled to access Confidential Information under this
17   Stipulation and Order.
18         25.     When a Party withholds information otherwise discoverable by
19   claiming that information is subject to the attorney-client privilege, the work-
20   product doctrine, or any other applicable privilege or protection, and/or redacts
21   from any documents produced any portions protected from disclosure by any such
22   privilege or protection, the Party shall provide a log for any documents withheld
23   or redacted pursuant to this paragraph pursuant to Fed. R. Civ. P. 26(b)(5). Such
24   log shall include the following information: (a) the document type (e.g., Word
25   document, electronic mail, PDF, etc.) that is being withheld; (b) the date of the
26   document; (c) the author(s); (d) the recipients of the document; (e) whether there
27   are any attachments to the document.; (f) a description of the document in
28   accordance with Fed. R. Civ. P. 26(b)(5)(ii); and (g) the privilege or immunity
                                              8
 1   asserted, or the other grounds for withholding the document including the attorney
 2   involved.                                      NOTE: CHANGES MADE BY THE COURT

 3          VI.   CHALLENGING CONFIDENTIALITY DESIGNATION
 4         26.    Timing of Challenges. Any Party or Third-Party may challenge a
 5   designation of confidentiality at any time consistent with the Court’s scheduling
 6   order. Unless a prompt challenge to a Designating Party’s confidentiality
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
 8   economic burdens, or a significant disruption or delay of the litigation, a Party does
 9   not waive its right to challenge a confidentiality designation by electing not to
10   mount a challenge promptly after the original designation is disclosed.
11         27.    Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process by providing written notice of each designation it is challenging
13   and describing the basis for each challenge. To avoid ambiguity as to whether a
14   challenge has been made, the written notice must recite that the challenge to
15   confidentiality is being made in accordance with this specific paragraph of the
16   Protective Order as well as Local Rule 37. The parties shall attempt to resolve each
17   challenge in good faith and must begin the process by conferring directly (in voice
18   to voice dialogue) within 10 days of the date of service of notice. In conferring, the
19   Designating Party must explain the basis for the chosen designation. A Challenging
20   Party may proceed to the next stage of the challenge process only if it has engaged
21   in this meet and confer process first or establishes that the Designating Party is
22   unwilling to participate in the meet and confer process within the time period
23   prescribed above
24         28.    Judicial Intervention. If the Parties cannot resolve a challenge without
25   court intervention, the Designating Party shall file and serve a motion to retain
26   confidentiality (and in compliance with Civil Local Rule 79-5, if applicable) within
27   28 days of the initial notice of the challenge. Each such motion must be
28   accompanied by a competent declaration affirming that the movant has complied
                                               9
 1   with the meet-and-confer requirements imposed in the preceding paragraph and
 2   Local Rule 37, or that the non-moving party isNOTE: CHANGES
                                                    unwilling  toMADE BY THE COURT
                                                                  participate in the meet-
 3   and-confer process in a timely manner. Failure by the Designating Party to make
 4   such a motion including the required declaration within 28 days of the initial notice
 5   of the challenge shall automatically waive the confidentiality designation. In
 6   addition, after complying with the meet-and-confer process above, the Challenging
 7   Party may file a motion challenging a confidentiality designation at any time
 8   consistent with the Court’s scheduling order if there is good cause for doing so,
 9   including a challenge to the designation of a deposition transcript or any portions
10   thereof. Any motion brought pursuant to this provision must be accompanied by
11   a competent declaration affirming that the movant has complied with the meet-
12   and-confer requirements imposed by the preceding paragraph and Local Rule 37.
13         29.    Burden of proof: The burden of persuasion in any such challenge
14   proceeding shall be on the Designating Party. Frivolous challenges, and those
15   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
16   burdens on other parties) may expose the Challenging Party to sanctions.
17         30.    Unless the Designating Party has waived the confidentiality
18   designation by failing to file a motion to retain confidentiality as described above,
19   all parties shall continue to afford the material in question the level of protection
20   to which it is entitled under the Producing Party’s designation until the Court rules
21   on the challenge.
22                                 VII. DISCLOSURE
23         31.    If Confidential Information is disclosed to any person other than one
24   entitled to disclosure under this Order by those persons set forth above, the Party
25   or counsel responsible for the disclosure shall immediately upon learning of such
26   disclosure inform counsel for the parties of the pertinent facts relating to such
27   disclosure and shall make every effort to prevent further disclosure by the
28   unauthorized person.     Notwithstanding the foregoing, counsel of record are
                                              10
 1   responsible for employing reasonable measures to control, consistent with the
 2   terms of this Order, duplication of, access NOTE:
                                                 to andCHANGES  MADE BY THE
                                                          distributions  of COURT
                                                                             confidential
 3   information or documents under the terms of this Order.
 4          32.    Dissemination to any individuals, other than the persons identified in
 5   paragraph 20(a), (b), (c), (d), (e), (g), (h), (i), (j), (k), and (l) shall occur only after
 6   such person has signed an Acknowledgment in substantially the following form:
 7   stating that he/she: (a) has read this Protective Order; (b) has discussed it with
 8   counsel for the party who has retained said individual or is making such disclosure
 9   or with independent counsel; and (c) agrees to be bound by this Protective Order.
10   The Acknowledgment, in the form attached hereto as Exhibit A, shall be signed by
11   the person to whom the Confidential Information will be disseminated and a copy
12   of the Acknowledgment shall be maintained by counsel obtaining such signature
13   and making such disclosure.
14          33.    If a Party is served with a subpoena or a court order issued in other
15   litigation that compels disclosure of Confidential Information (the “Receiver”), the
16   Receiver shall:
17                 a.     Within five (5) business days of receipt of such subpoena or
18                        court order, notify in writing the Designating Party. Such
19                        notification shall include a copy of the subpoena or court order
20                        unless prohibited by law;
21                 b.     Within five (5) business days of receipt of such subpoena or
22                        court order notify in writing the Party who caused the subpoena
23                        or order to issue in the other litigation that some or all of the
24                        material covered by the subpoena or order is subject to this
25                        Protective Order. Such notification shall include a copy of this
26                        Stipulated Protective Order;
27                 c.     Cooperate with respect to all reasonable procedures sought to
28                        be pursued by the Designating Party whose CONFIDENTIAL
                                                 11
 1                      designation or Confidential Information may be affected in
 2                      order to advise the courtNOTE:
                                                  fromCHANGES
                                                        which MADE BY THE COURT
                                                               the subpoena   or order
 3                      issued that the Designating Party will be opposing the subpoena
 4                      or court order. The burden of opposing the subpoena or court
 5                      order will fall on the Designating Party.
 6               d.     If the Designating Party timely seeks a protective order, the
 7                      Party served with the subpoena or court order shall not produce
 8                      any Confidential Information before a determination by the
 9                      court from which the subpoena or order issued, unless the Party
10                      has obtained the Designating Party’s permission. Nothing
11                      herein shall be construed as requiring the Receiver to challenge
12                      or appeal any determination by the court from which the
13                      subpoena or order issued requiring production of Confidential
14                      Information covered by this Stipulation and Order, or to seek
15                      any relief from this Court or any other court. Compliance by
16                      the Receiver with any determination by the court from which
17                      the subpoena or order issued —not being timely challenged or
18                      appealed by the Designating Party--directing production
19                      pursuant to a subpoena or court order will not constitute
20                      violation of this Stipulation and Order.
21               VIII. INADVERTENT PRIVILEGE DISCLOSURE
22         34.   Inadvertent Production of Privileged Material: The parties intend that
23   this provision provides all the protections afforded by Federal Rule of Evidence
24   502 and further imposes the obligations of Federal Rule of Civil Procedure
25   26(b)(5)(B) on the Receiving Party.
26         35.   The inadvertent production or disclosure during discovery of a
27   document or information protected by the attorney-client privilege, attorney work
28   product doctrine, or other privilege (“Privileged Material”) shall not be deemed a
                                             12
 1   waiver of the privilege, work product, or other protection or immunity from
 2   discovery by the Producing Party in this NOTE:
                                              or anyCHANGES MADE BY THE
                                                       subsequent       COURT
                                                                    state or federal
 3   proceeding.
 4         36.     Where it is reasonably apparent to the Receiving Party that Privileged
 5   Material was inadvertently sent or produced, and the attorney for the Receiving
 6   Party knows or reasonably should know that the Privileged Material is privileged
 7   or subject to the work-product doctrine, the Receiving Party and its attorneys shall:
 8   (a) refrain from examining the Privileged Material any more than is necessary to
 9   determine that it is privileged or subject to the work-product doctrine, and
10   (b) promptly notify the Producing Party in writing.
11         37.     Within three (3) business days of receipt of notice by any party that
12   Privileged Material was produced or disclosed, sufficiently identified by Bates
13   number or other method to enable its identification, all recipients of the Privileged
14   Material shall collect all copies or reproductions thereof and either segregate them
15   to protect them from use, or, if requested, return them to the Producing Party and
16   shall delete such material from any medium.
17         38.     In addition, the recipients shall collect all notes or other work product
18   that summarize, discuss, or quote the contents of such Privileged Material, which
19   shall then be segregated and destroyed.
20                       IX.   MISCELLANEOUS PROVISIONS
21         39.     This Order contemplates that the parties shall continue to resolve
22   confidentiality issues by agreement of counsel not inconsistent with this Order.
23         40.     The foregoing is entirely without prejudice to the right of any party to
24   apply to the Court for any further Protective Order relating to Confidential
25   Information; or to object to the production of documents or information; or to apply
26   to the Court for an order compelling production of documents or information; or
27   for modification of this Order. The fact that a party entered into this Order may not
28   be raised as a defense to or argument against any such motion.
                                               13
 1    IT IS SO STIPULATED.
 2    Dated: October 25, 2019                  NOTE: CHANGES
                                               Dated:        MADE
                                                       October    BY 2019
                                                                25,  THE COURT

 3 GRANT & EISENHOFER P.A.                 WEINER BRODSKY KIDER PC
 4    /s/ Laina M. Herbert                   /s/ Timothy P. Ofak
     Daniel L. Berger, Pro Hac Vice        Mitchel H. Kider, CA Bar No. 116479
 5   Kyle J. McGee, Pro Hac Vice           Joel A. Schiffman, CA Bar No. 90138
     Laina M. Herbert, Pro Hac Vice        Timothy P. Ofak, Pro Hac Vice
 6   123 Justison Street                   Lindsay L. Buchanan, Pro Hac Vice
     Wilmington, DE 19801                  1300 19th Street, NW Fifth Floor
 7   Tel: (302) 622-7000                   Washington, DC 20036
     Emails: dberger@gelaw.com             Telephone: (202) 628-2000
 8            kmcgee@gelaw.com             Email: kider@thewbkfirm.com
              lherbert@gelaw.com                    schiffman@thewbkfirm.com
 9                                                  ofak@thewbkfirm.com
10
                                                    buchanan@thewbkfirm.com
     CUTTER LAW PC                         MEDLIN & HARGRAVE, PC
11 C. Brooks Cutter, SBN 121407            Joshua A. Rosenthal, CA Bar No. 190284
     John R. Parker, Jr., SBN 257761
12 401 Watt Avenue
                                           3562 Round Barn Circle, Suite 212
                                           Santa Rosa, CA 95403
     Sacramento, CA 95864
13 Telephone: (916) 290-9400
                                           Telephone: (707) 570-2200
                                           Email: jrosenthal@mhlawcorp.com
14
     Emails: bcutter@cutterlaw.com
             jparker@cutterlaw.com         Attorneys for Defendant Broker Solutions,
15
                                           Inc. d/b/a New American Funding
     THOMAS & SOLOMON LLP
16 J. Nelson Thomas, Pro Hac Vice
     Jonathan W. Ferris, Pro Hac Vice
17 Michael J. Lingle, Pro Hac Vice
     Annette M. Gifford, CA Bar 270777
18 693 East Avenue
     Rochester, New York 14607
19 Telephone: (585) 272-0540
     nthomas@theemploymentattorneys.com
20 jferris@theemploymentattorneys.com
     mlingle@theemploymentattorneys.com
21 amgifford@gmail.com

22 Attorneys for Relator Malou Tutanes-

23
     Luster

24

25

26

27

28

                                          14
 1                                         ORDER
 2         Based on the foregoing StipulationNOTE:
                                              of CHANGES  MADE BY
                                                   the Parties, ITTHEISCOURT
                                                                         HEREBY
 3   ORDERED that the Stipulated Protective Order is approved by the Court and
 4   effective as of the date of execution of this Order.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: November 12, 2019                _______________________________
 9
                                             Honorable Jean P. Rosenbluth

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              15
